Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 12/16/2020.
2. 	Claims 1-36 are pending in the case. 
3.	Claims 1 and 18 are independent claims. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 1, 35 and 36 are objected to because of the following informalities:  
Claims 1, 35 and 36 should be amended to “communicatively” to read more clearly. 

Claims 1, 35 and 36 should be amended to a display area for displaying at least a portion of the digital microscopic image with an overlaid [[a]] virtual graphical operating element” to read more clearly. 
Claim 36 should be amended to “A computer program product having stored on [[it]] thereon the computer program ” to read more clearly.
Claim 36 is objected to under 37 CFR 1.75(c) as being in improper form (e.g., claim36 depends on both claim 35 and claim 18)  because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  For examination purposes, claim 36 depend on claim 35 and not claim 18. 
Appropriate corrections are required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the legibility of the reference numbers of the drawings are of poor quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation " A computer program for implementing the method in accordance with Claim 18, wherein the computer program executes on a computer associated with a control and display device of a microscope system comprising:" but depends on a method claim. Therefore, the scope of the claim 35 is unclear, because it appears that the claim is attempting to limit a method claim 18 by reciting parts of a system (e.g., microscope) which is improper. Therefore, rendering the claim as indefinite. 
Claim 36 is rejected for failing to resolve the issues of base claim 35. 

To overcome rejections, Examiner suggest to clarify the scope of the claims by grouping claims separately based on statutory categories rather than mix the categories together in one group. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-18 and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (hereinafter “Hibino”), U.S. Published No. 20130076888 A1 in view of Yamashita et al. (hereinafter “Yamashita”), U.S. Published Application No. 20190113728 A1, claiming foreign priority to JP 2017-201376 dated 10/17/2017. 
Claim 1:
Hibino teaches A microscope system comprising: (e.g., microscope system for observing a sample  par. 3; The present invention relates to a microscope system for enlarging and observing a sample by a touch operation through a touch panel.)
a microscope having several microscope components (e.g., microscope having several components illustrated in Figure 2, par. 31; the control terminal 7 for controlling the microscope control unit 3, the imaging control unit 5 and the display input unit 6. The microscope device 2, the microscope control unit 3, the imaging device 4, the imaging control unit 5, the display input unit 6 and the control terminal 7 are connected by cable or wirelessly so as to enable a transmission/reception of data.)  and a control apparatus for electrically adjusting and/or activating said several microscope components;  (e.g., control terminal for adjusting zoom magnification or activating several components of Figure 2, par. 74; The microscope control unit 3 may change the optical zoom of the zoom lens unit 243 to be a maximum and output a digital zoom designating signal for designating a digital zoom through the trimming unit 742 to the control terminal 7 if the zoom drive designating signal input from the driving control unit 745 exceeds an upper limit of the optical zoom magnification of the optical zoom in the zoom optical system 243a.)
at least one microscope objective, (e.g., objective lens with high power par. 110; At the Step S216, the driving control unit 745 determines whether an objective lens 23 inserted onto an observation light L2 is a high power objective lens 232 or not.)   at least one microscope illumination device, and a microscope camera for generating a digital microscopic image; (e.g., processing unit calculating illuminance and imaging device (i.e., microscope camera)  generating output images par. 44; More specifically, the AE processing unit 51 executes an AE processing for calculating a luminance from image data acquired through the control terminal 7 and determining the exposing condition of the imaging device 4, for example, an exposure time based on the luminance thus calculated, thereby adjusting the imaging device 4 automatically. par. 51; Moreover, the control communicating unit 71 outputs image data output from the imaging device 4 through the camera cable to the control unit 74.)
a control and display device serving to generate control signals for controlling at least one of the several adjustable and/or activatable microscope components and for displaying the digital microscopic image, (e.g., control units for adjusting position of image or activating microscope  components of Figure 2 par. 56; The image processing unit 741 carries out a predetermined image processing over the image data input through the control communicating unit 71, thereby generating a display image to be displayed by the display unit 62. Par 59; The moving amount calculating unit 744 calculates a moving amount and a position for driving the electrically-driven stage 21 in a position in which a zoom center position fixed without depending on the zoom magnification of the zoom optical system 243a is displayed in almost the same display position over an image displayed by the display unit 62 before and after the zoom of the zoom optical system 243a based on the two position signals output from the touch panel 63.)
the control and display device being communicatively connected to the control apparatus (e.g., Figure 2 illustrates control unit and display device connected to control terminal ) and comprising a display area for displaying at least a portion of the digital microscopic image (e.g., Figure 16 illustrates display area for image)    


Hibino fails to expressly teach 
an overlaid a virtual graphical operating element;
the operating element comprising several operating fields; 
at least one of the several operating fields being configured such that upon selection of one of the several operating fields the control and display device, applies control to the at least one of the several of the adjustable and/or activatable microscope components and/or to means for modifying settings in the control and display device; 
and the operating element being embodied in such a way that upon selection of the operating element as a whole, a position and/or a size and/or a shape of the operating element becomes modified by means of gesture control within the display area.

However, Yamashita teaches 
an overlaid a virtual graphical operating element; (e.g., Figures 9-24; overlaid user interface (i.e., virtual graphical operating element) par. 112; Design of the user interface explained below is an example. Display forms of regions, buttons, menus, and the like can be changed to other forms having the same functions.)
the operating element comprising several operating fields;  (e.g., user interface comprising live image display region or navigation image display region (i.e., several operating fields) par. 113; In the post-startup user interface 80, a live image display region 80a for displaying a live image indicating a temporal change of the observation target SP and a navigation image display region 80b for displaying the navigation image for observation range setting are provided side by side in the left-right direction. In this embodiment, the live image display region 80a is large compared with the navigation image display region 80b. The live image is an image displayed while an image of the observation target SP sequentially acquired by the imaging element 50 is sequentially updated.)
at least one of the several operating fields being configured such that upon selection of one of the several operating fields the control and display device, applies control to the at least one of the several of the adjustable and/or activatable microscope components and/or to means for modifying settings in the control and display device; ( e.g., applying settings such as adjusting brightness  to images within operating fields of graphical user interface as illustrated in Figures 9-24 par. 118; When the live image selection button 80c is operated by the mouse 7 or the like and the “camera” button is pressed, the first live image acquired by the imaging element 50 via the non-confocal observation optical system 30 is displayed in the live image display region 80a. When the “laser” button is pressed, the second live image acquired by the photomultiplier tube 51 via the confocal observation optical system 40 is displayed in the live image display region 80a (see FIG. 10). Par. 119; Above the live image display region 80a of the post-startup user interface 80, a brightness adjusting section 80d that adjusts the brightness of the displayed live image is provided. By operating the brightness adjusting section 80d with the mouse 7 or the like, the brightness of the live image displayed in the live image display region 80a can be adjusted.)
and the operating element being embodied in such a way that upon selection of the operating element as a whole, a position and/or a size and/or a shape of the operating element becomes modified by means of gesture control within the display area. (e.g., changing size of image within display  via gesture zoom selection or 3D shape of image modified or frame size modified Figures 9-24; modification options via GUI par. 88; In this case, a portion that controls the electric zoom lens functions as a magnifying-mechanism control section. The magnifying-mechanism control section controls the electric zoom lens on the basis of the information concerning selection by the user, whereby a desired magnification can be obtained. Par. 95; The first three-dimensional-shape measuring section 65 acquires, making use of the principle of the focus stacking, an image with which a three-dimensional shape of the observation surface of the observation target SP can be grasped. Par. 113; The size of the frame A is changed by changing the objective lens 27. For example, the visual field narrows when the magnification of the objective lens 27 increases. Therefore, the frame A decreases in size (see FIG. 16).)

In the analogous art of observation with a microscope, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display area as taught by Hibino to include a graphical user interface having menus for modifying images as taught by Yamashita to provide the benefit of easily facilitating enhancement of image observations to yield better results. 
Claim 5 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of said at least of the operating fields, at least one further operating field is additionally displayed in the display area. (e.g., various buttons in operating field, when selected display an additional area (i.e., operating field)  in the display area as shown in Figure 20 see Yamashita; par. 156; Various buttons are provided in an upper part of the post-startup user interface 80. When the user operates a basic measurement button 80i among the buttons, as shown in FIG. 20, a basic measurement display region (a parameter display region) 82 is displayed on the right side of the post-startup user interface 80.)
Claim 6 depends on claim 5:
As noted above, Hibino/Yamashita teaches wherein the at least one further operating field additionally displayed in the display area is a slider that permits a value adjustment of at least one microscope component controlled by the at least one of the operating fields and/or of the means for modifying settings in the control and display device. (see Yamashita; Figure 20; slider for Brightness setting) 
Claim 7 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the adjustable and/or activatable microscope components to generate an incident fluorescence image. (see Yamashita; Figure 20; slider for adjusting Brightness setting, illumination settings to generate incident fluorescence image)
Claim 8 depends on claim 7:
As noted above, Hibino/Yamashita teaches wherein control is applied to an LED incident illumination source and to the microscope camera. (see Hibino; par. 40; The incident-light illumination light source 25 is configured by a halogen lamp, a xenon lamp, an LED (Light emitting Diode) or the like. The incident-light illumination light source 25 emits, to the microscope body unit 24, the incident-light illumination L1 for forming an observation image of the sample S through the fiber 251.) 
(see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 9 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the adjustable and/or activatable microscope components to generate a bright-field transmitted image. (see Yamashita; Figure 20; slider for adjusting Brightness setting, illumination settings to generate a bright-field transmitted image)Claim 10 depends on claim 9:
	As noted above, Hibino/Yamashita teaches wherein control is applied to an LED transmitted illumination source and to the microscope camera. (see Hibino; par. 40; The incident-light illumination light source 25 is configured by a halogen lamp, a xenon lamp, an LED (Light emitting Diode) or the like. The incident-light illumination light source 25 emits, to the microscope body unit 24, the incident-light illumination L1 for forming an observation image of the sample S through the fiber 251.)
(see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 11 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to the microscope camera for generating a live image or a still image. (e.g., user interface comprising live image display region (i.e., live image) or navigation image display region (i.e., still image) Yamashita; par. 113; In the post-startup user interface 80, a live image display region 80a for displaying a live image indicating a temporal change of the observation target SP and a navigation image display region 80b for displaying the navigation image for observation range setting are provided side by side in the left-right direction. In this embodiment, the live image display region 80a is large compared with the navigation image display region 80b. The live image is an image displayed while an image of the observation target SP sequentially acquired by the imaging element 50 is sequentially updated.)
Claim 12 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, a displayed image is transferred in a digital form into a memory of the control and display device. (e.g., upon selection of a display mode, displaying each image from stored in memory Hibino; par. 61; The display control unit 746 controls a display mode of the display unit 62. More specifically, the display control unit 746 causes the display unit 62 to display each image of image data stored in the image data storage unit 731. The display control unit 746 causes the display unit 62 to display operation information about each operation of the microscope system 1, for example, operation information of the electrically-driven stage 21 or the like.)
 (e.g., selecting button within navigation operating field to acquiring images to display (i.e., displayed image is transferred in a digital form into a memory of the control and display device) as shown in Yamashita Figure 10, Yamashita; par. 146; When the user operates the addition designation button 81 at this time, the navigation-image acquiring section 68 executes additional acquisition of the navigation image. The user's operation of the addition designation button 81 with the mouse 7 or the like means designation of addition of a region to the navigation image already displayed in the navigation image display region 80b (the existing navigation image). The navigation-image acquiring section 68 can detect the designation of addition of a region.)
Claim 13 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, the display area and/or the display of the microscopic image are modified. (e.g., changing size of image within display  via gesture zoom selection or 3D shape of image modified or frame size modified Yamashita’s Figures 9-24; modification options via GUI Yamashita; par. 88; In this case, a portion that controls the electric zoom lens functions as a magnifying-mechanism control section. The magnifying-mechanism control section controls the electric zoom lens on the basis of the information concerning selection by the user, whereby a desired magnification can be obtained. Par. 95; The first three-dimensional-shape measuring section 65 acquires, making use of the principle of the focus stacking, an image with which a three-dimensional shape of the observation surface of the observation target SP can be grasped. Par. 113; The size of the frame A is changed by changing the objective lens 27. For example, the visual field narrows when the magnification of the objective lens 27 increases. Therefore, the frame A decreases in size (see FIG. 16).)
Claim 14 depends on claim 13:
Hibino fails to expressly teach wherein upon selection of the at least one operating field, the display is switched over between a full-image mode and a menu image mode.

	However, Yamashita teaches wherein upon selection of the at least one operating field, the display is switched over between a full-image mode and a menu image mode. (e.g., one mode switched to another mode par. 134; By operating the scan mode selection button 80g, one of the focus stacking mode and the laser confocus mode can be selected.)

In the analogous art of observation with a microscope, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope system as taught by Hibino to include a various modes as taught by Yamashita to provide the benefit of easily facilitating enhancement of image observations to yield better results. 
Claim 15 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, acquisition and storage of several sequential images is initiated. (e.g., selecting button within navigation operating field to acquiring images to display (i.e., displayed image is transferred in a digital form into a memory of the control and display device) as shown in Yamashita Figure 10, Yamashita; par. 146; When the user operates the addition designation button 81 at this time, the navigation-image acquiring section 68 executes additional acquisition of the navigation image. The user's operation of the addition designation button 81 with the mouse 7 or the like means designation of addition of a region to the navigation image already displayed in the navigation image display region 80b (the existing navigation image). The navigation-image acquiring section 68 can detect the designation of addition of a region.)
Claim 16 depends on claim 1:
As noted above, Hibino/Yamashita teaches wherein at least one of the operating fields is configured in such a way that upon selection of the at least one of the operating fields, control is applied to an illumination intensity of the at least one microscope illumination device and/or to an exposure time of the microscope camera. (e.g., controlling exposure time of the imaging device Hibino; par. 44; The AE processing unit 51 automatically sets an exposing condition of the imaging device 4 based on the image data generated by the imaging device 4. More specifically, the AE processing unit 51 executes an AE processing for calculating a luminance from image data acquired through the control terminal 7 and determining the exposing condition of the imaging device 4, for example, an exposure time based on the luminance thus calculated, thereby adjusting the imaging device 4 automatically.)
 (see Yamashita; Figure 20; slider for Brightness setting, illumination settings (i.e., LED incident illumination source) and to the microscope camera )
Claim 17 depends on claim 1:
As noted above, Hibino/Yamashita teaches further comprising a microscope stage adjustable in its position, wherein the microscope objective is adjustable in its position, and wherein at least one of the several operating fields is configured in such a way that upon selection thereof, control is applied to means for modifying a position of the microscope stage and/or a position of the microscope objective. (e.g., microscope objective is adjustable Hibino; par. 5; In this technique, a display monitor is caused to display an image of a sample mounted on a stage and operation information for accepting an input of a change in a zoom magnification, and the zoom magnification is varied in response to a position signal corresponding to a contact position of an object which is input from the touch panel and is sent from an outside so that an intuitive operation can be carried out. Par. 33; The electrically-driven stage 21 is configured to be movable in X, Y and Z directions.) 
(Yamashita par. 93; A stage driving section 54 is a device for moving the electric placement table 23 in the horizontal direction (the X direction and the Y direction).)
Claim 18:
Claim 18 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 18. Claims 22-34:
Claims 22-34 are substantially encompassed in claims 5-17, respectively; therefore, Examiner relies on the same rationale set forth in claims 5-17 to reject claims 22-34.
Claim 35:
Claim 35 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 35. Claim 36 depends on claim 35:
Claim 36 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 36. 

Claims 2-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino/Yamashita in view of Liu et al. (hereinafter “Liu”), U.S. Published Application No. 20090217206 A1.
Claim 2 depends on claim 1:
Hibino/Yamashita fails to expressly teach wherein the operating element is displaceable by displacement within the display area upon selection of the operating element as a whole; 

and wherein upon displacement into an edge region of the display area the operating element assumes a modified size and/or shape in accordance with modification of an arrangement of the operating fields. 


However, Liu teaches wherein the operating element is displaceable by displacement within the display area upon selection of the operating element as a whole; (e.g., dragging an operating element to a new location within a display area par. 32; This is accomplished in one embodiment by placing the curser over the stretch pad 204 region of the border region 202 and clicking and dragging the portion of the icon in the desired direction. Moving an icon is accomplished in one embodiment by placing a curser in the border area 202 in a region between the stretch pad 204 and clicking and dragging the icon to the desired position.)
and wherein upon displacement into an edge region of the display area the operating element assumes a modified size and/or shape in accordance with modification of an arrangement of the operating fields. (e.g., dragging an operating element to a new location, resizing the operating element in accordance with interior area (i.e., arrangement of operating field)  as desired by interaction with resize indicators par. 36; FIG. 5 depicts, generally at 500, the icon 402 after the cursor has entered the border region 403 of the icon 402. The resize indicators 503 are visible but not prominent. The user can click on any resize indicator 503 to resize (stretch) the icon.)
	In the analogous art of interactive graphical user interfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interfaces as taught by Hibino/Yamashita to include resize indicators as taught by Liu to provide the benefit of easily manipulating displayed elements to provide the desired layout for facilitating tasks. 

Claim 3 depends on claim 2:
As noted above, Hibino/Yamashita/Liu teaches wherein the operating fields are arranged within an inner region of the display area in the operating element having a circular shape; (e.g., interface elements having interior area and circular shape as shown in Figure 12, see Liu; par. 43; FIG. 12 depicts examples of implementations, shown generally at 1200, of regions according to the invention. An ICON (Widget) 1201 of any shape has an internal region 1210 bounded by an edge 1211. The ICON also has a border region bounded by the edge 1211 and an interior edge 1212. Within the border region there may be a region 1206 comprising a portion of the border region.)
and wherein the operating element, in its modified shape in the edge region of the display area, is shaped like an arc-shaped or ribbon-shaped operating element. (see Liu; Figure 12; arc -shaped interface elements that may be modified with resize indicators par. 42; FIG. 11 illustrates an example cursor updating process, shown generally at 1100, utilized when a mouse controlled curser enters an icon. If 1101 the icon is not locked and 1102 the mouse is over the border, and 1103 the mouse is over the resize control, the cursor is able to resize the icon 1108)
Claim 4 depends on claim 2:
As noted above, Hibino/Yamashita/Liu teaches wherein the operating fields are arranged within an inner region of the display area in the operating element having a rectangular shape; (e.g., interface elements having interior area and ANY shape as described in par. 43 see Liu; par. 43; FIG. 12 depicts examples of implementations, shown generally at 1200, of regions according to the invention. An ICON (Widget) 1201 of any shape has an internal region 1210 bounded by an edge 1211. The ICON also has a border region bounded by the edge 1211 and an interior edge 1212. Within the border region there may be a region 1206 comprising a portion of the border region.)
and wherein the operating element, in its modified shape in the edge region of the display area, is shaped like an arc-shaped or ribbon-shaped operating element. (see Liu; Figure 12; arc -shaped interface elements that may be modified with resize indicators par. 42; FIG. 11 illustrates an example cursor updating process, shown generally at 1100, utilized when a mouse controlled curser enters an icon. If 1101 the icon is not locked and 1102 the mouse is over the border, and 1103 the mouse is over the resize control, the cursor is able to resize the icon 1108)

Claims 19-21:
	Claims 19-21 are substantially encompassed in claims 2-4, respectively, therefore, Examiner relies on the same rationale set forth in claims 2-4 to reject claims 19-21. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7283299 B2 Inomata; Masahiro
FIG. 5 is an image drawing showing an example of the user interface screen of the illumination condition selection screen in a program for operating the magnifying observation apparatus;

20100141751 A1 UCHIDA; Tomohiro
[0160] FIG. 10 illustrates MENU about the scale setting in the present embodiment. In a scale name selection small item MENU 91, the name corresponding to the set total magnification N can be selected. Here, "ON1" is selected.
[0161] In the case of "scale OFF" in which the scale display is not to be written in, a scale OFF small item MENU 92 may be selected. When a scale detail setting small item MENU 93 is selected, a detail MENU of the scale setting illustrated in FIG. 11 is displayed.
[0162] FIG. 11 illustrates the detail MENU of the scale setting in the present embodiment. In a scale magnification setting item 94, the name shown in the scale name selection small item MENU 91 and the microscope-side magnification N.sub.m corresponding to the name can be input. Here, "ON1" is set to .times.100.00.

20150185465 A1  Karube; Takuya
[0031] FIG. 4 is an image view showing a user interface screen of an illumination light switching screen of a magnified image observing program;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145